them, wrestled with the asset protection specialist, and "tried to make
                physical contact with [the assistant store manager] by trying to swing at
                him." The asset protection specialist testified that prior to the
                confrontation, she verbally identified herself to Monroe as "Home Depot
                security" and while doing so "might have touched his hand." Surveillance
                videotape of the incident was played for the jury.
                            Circumstantial evidence alone may sustain a conviction.
                Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                the jury to determine the weight and credibility to give conflicting
                testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                a jury's verdict will not be disturbed on appeal where, as here, sufficient
                evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 200.380(1). Therefore, we conclude that Monroe's
                contention is without merit.
                            Second, Monroe contends that the district court erred by
                rejecting his proposed jury instruction defining "larceny." Monroe fails to
                offer any cogent argument or legal authority in support of his claim and
                we need not address it. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d
                3, 6 (1987). Nevertheless, we note that the State met its burden of proof
                on the greater offense of robbery and Monroe's contention is without merit.
                See Lisby v. State, 82 Nev. 183, 188, 414 P.2d 592, 595 (1966) (holding that
                "if the prosecution has met its burden of proof on the greater offense and
                there is no evidence at the trial tending to reduce the greater offense, an
                instruction on a lesser included offense may properly be refused"); see also
                Davis v. State, 110 Nev. 1107, 1115, 881 P.2d 657, 662 (1994). Therefore,
                we conclude that the district court did not abuse its discretion by rejecting



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    Monroe's proposed instruction.     See Ouanbengboune v. State, 125 Nev.
                    763, 774, 220 P.3d 1122, 1129 (2009). Accordingly, we
                                  ORDER the judgment of conviction AFFIRMED.



                                            Hardesty



                    Parraguirre                               Cherry


                    cc: Hon. Brent T. Adams, District Judge
                         Janet S. Bessemer
                         Michael V. Roth
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     •,s